Citation Nr: 1716244	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  08-07 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a mental disorder.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a depressive disorder not otherwise specified, and a personality disorder.

3. Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee meniscus tear and degenerative arthritis.

4. Entitlement to service connection for bilateral pes planus.

5. Entitlement to service connection for bilateral hallux valgus with callosities and bunions.

6. Whether there was clear and unmistakable error (CUE) in an October 2001 rating decision that granted service connection for pseudofolliculitis barbae and assigned an initial 10 percent evaluation, effective March 3, 2000, or in the change of diagnostic codes used in evaluating the disability.

7. Entitlement an effective date prior to March 3, 2000, for the grant of service connection for pseudofolliculitis barbae.

8. Entitlement to an effective date prior to July 31, 2006, for the grant of service connection for meniscus tear of the right knee with degenerative arthritis.

9. Entitlement to a disability rating in excess of 10 percent for pseudofolliculitis barbae with disfigurement.

10. Whether the reduction of the rating for meniscus tear of the right knee with degenerative arthritis from 20 percent to 10 percent disabling, effective July 1, 2016, on the basis of discovery of a clear and unmistakable error in a September 2011 rating decision was proper.

11. Entitlement to an initial disability rating in excess of 20 percent prior to July 1, 2016, and in excess of 10 percent since then, for meniscus tear of the right knee with degenerative arthritis.

12. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to November 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Several of the issues on appeal were recently before the Board in February 2015.  Then, the Board denied service connection for an acquired psychiatric disorder, to include pursuant to 38 U.S.C.A. § 1151, and a left knee disability, and remanded several other issues to comply with Manlincon v. West, 21 Vet. App. 238, 240-41 (1999).

The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In October 2016, the Court issued a Memorandum Decision reversing the February 2015 Board denial of service connection for an acquired psychiatric disorder, and vacating the denials of entitlement to compensation under 38 U.S.C.A. § 1151 and service connection for a left knee disability.  The Court remanded the case back to the Board for further development in accordance with the Memorandum Decision.

The issues of entitlement to compensation under 38 U.S.C.A. § 1151; service connection for a left knee disability, bilateral pes planus, and bilateral hallux valgus; an initial rating in excess of 20 percent for a right knee disability; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In an October 2016 Memorandum Decision, the Court reversed the Board's February 2015 decision and directed the Board to enter a finding of service connection for PTSD.

2. An October 2001 rating decision granted service connection for pseudofolliculitis barbae and assigned an initial 20 percent evaluation, effective March 3, 2000; the record, as it existed in October 2001, does not demonstrate that the correct facts, as they were known in October 2001, were not before the adjudicator, or that the law existing at the time was misapplied; there was also no CUE in the assignment of different diagnostic codes for pseudofolliculitis barbae.

3. The first communication from the Veteran to VA that could be interpreted as an intent to file a claim of service connection for pseudofolliculitis barbae was received on March 3, 2000.

4. An unappealed January 2005 rating decision denied the Veteran service connection for a right knee disability; clear and unmistakable error (CUE) in that decision has not been alleged.

5. After the January 2005 rating decision, the first communication from the Veteran evidencing an intent to file a claim of service connection for a right knee disability was received on July 31, 2006.

6. The Veteran's pseudofolliculitis barbae is manifested mainly by papules and hyperpigmentation that affects, at worst, less than five percent of the total body area and five to twenty percent of the exposed area; at no point during the appellate period have systemic therapy or immunosuppressive drugs been required.

7. The September 2011 rating decision did not contain clear and unmistakable error in assigning a 20 percent rating for meniscus tear of the right knee with degenerative arthritis.


CONCLUSIONS OF LAW

1. Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2. The October 2001 rating decision that granted service connection for pseudofolliculitis barbae and assigned an initial 20 percent evaluation, effective March 3, 2000, is final and was not clearly and unmistakably erroneous; nor is there clear and unmistakable error in the change of diagnostic codes used in evaluating the disability.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105a, 3.156 (2016).

3. An effective date prior to March 3, 2000, for the award of service connection for pseudofolliculitis barbae is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).

4. An effective date prior to July 31, 2006, for the award of service connection for meniscus tear of the right knee with degenerative arthritis is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).

5. A disability rating in excess of 10 percent for pseudofolliculitis barbae is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2016).

6. The reduction from 20 percent to 10 percent for meniscus tear of the right knee with degenerative arthritis was not proper, and restoration of the 20 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.3, 4.7, 4.71a, Diagnostic Code 5258-5260 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein with respect to the claim for service connection for an acquired psychiatric disorder, no further discussion of the VCAA is required with respect to that claim.  As the decision regarding the propriety of the rating reduction as to the right knee disability is fully favorable to the Veteran, discussion of VA's duties to provide notification and assistance is also not necessary for that issue.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156; see also Tatum v. Shinseki, 24 Vet. App. 139 (2010); VAOPGCPREC 71-91 (November 7, 1991).

The Board notes a motion to revise or reverse a rating decision based on CUE is not a claim for VA benefits but rather a collateral attack of that decision, and the notice and assistance provisions under the VCAA do not apply as to the claim for CUE regarding pseudofolliculitis barbae.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001). 

The duties to notify and assist have been met with regards to the effective date claims.  As one of the rating decisions on appeal granted service connection for a right knee disability and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and additional notice is not required as to that claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2013 statement of the case (SOC) properly provided notice on the "downstream" issue of entitlement to an earlier effective date for the award and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  A July 2011 letter notified the Veteran  of the information needed to substantiate and complete various claims, including his claim for an earlier effective date for the grant of service connection for pseudofolliculitis barbae.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  Consequently, the Board finds that the duty to notify has been satisfied.

All evidence relevant to the matters at hand have been secured.  Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  The Board finds that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding.

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

Acquired Psychiatric Disorder

As noted, a February 2015 Board decision denied service connection for an acquired psychiatric disorder.  In October 2016, the Court reversed the Board's February 2015 decision and directed the Board to "award [] service connection for PTSD."  October 2016 Memorandum Decision, pp. 10.  This decision effectuates the Court's order.  Accordingly, service connection is warranted for PTSD.

CUE Regarding Pseudofolliculitis Barbae

Under 38 C.F.R. § 3.105 (a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104 (a); 3.400(k).

The Court of Appeals for Veterans Claims (Court) has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The October 2001 rating decision granted service connection for pseudofolliculitis barbae, effective March 3, 2000, and assigned a 10 percent disability rating under Diagnostic Code 7814, for tinea barbae.  The RO notified the Veteran of the decision and his appellate rights, and he did not file a notice of disagreement within one year of the rating decision.

The relevant laws and regulations that were in effect at the time of the October 2001 rating decision were amended effective August 30, 2002.  See 67 Fed. Reg. 49, 590 (July 31, 2002).  Under the law and regulations in effect at the time of October 2001 rating decision, disability evaluations were determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1 (2001).  If two ratings were potentially applicable, the higher rating was to be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating was to be assigned.  38 C.F.R. § 4.7 (2001).

Included within 38 C.F.R. § 4.118 were multiple diagnostic codes that evaluate skin disabilities, including Diagnostic Code 7800 (scars, disfiguring, head, face, or neck), 7801 (scars, burns, third degree), 7802 (scars, burns, second degree), 7803 (scars, superficial, poorly nourished, with repeated ulceration), 7804 (scars, superficial, tender and painful on objective demonstration), 7805 (scars, other), 7806 (eczema), and several other diagnostic codes evaluated as eczema, to include Diagnostic Code 7814 (tinea barbae).  38 C.F.R. § 4.118 (2001).

When an unlisted disease, injury, or residual condition was encountered, it required rating by analogy.  38 C.F.R. § 4.27 (2001).  Here, pseudofolliculitis barbae was not specifically listed, but rather was rated analogously to another skin disability, tinea barbae.

The Veteran asserts there was CUE in the October 2001 rating decision because an August 2001 VA examination noted scarring on the neck and chin area, and "[e]ach scar[s] should be rated individually for disfigurement, pain[] and any other applicable evaluation(s)."  See March 2012 Notice of Disagreement.  He specifically appears to contend that he had distinct symptomatology that the October 2001 rating decision did not consider, which should have resulted in separate 10 percent ratings per scar for disfigurement, tenderness and pain, and injury interfering with mastication.  Id.

The August 2001 VA examination in question noted the Veteran had scarring primarily on the neck and hairline along the neck.  The scarring appeared depressed and "acne-like," and there was hyperpigmentation of the skin due to scarring.  The Veteran was also noted to have a few papules under the chin and evidence of ingrown hair.  The examiner reported the Veteran was unaware of the discoloration.  There was no comment on other symptomatology associated with the pseudofolliculitis barbae, to include whether there was disfigurement, tenderness and pain, and injury interfering with mastication.

The Veteran's argument essentially amounts to a disagreement of how the facts were evaluated.  He argues the October 2001 adjudicator improperly found the evidence, presumably including the August 2001 VA examination, showed his pseudofolliculitis barbae was not as severe as he contends it was at that time.  Mere disagreement with how facts were evaluated is an inadequate basis under which to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Similarly, allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105 (a); Damrel, 6 Vet. App. at 246.

The Veteran has failed to show that the correct facts were not before the RO at the time of its decision.  The October 2001 rating decision indicated that his service treatment records showed treatment for pseudofolliculitis barbae in service.  The decision also notes the August 2001 VA examination report was reviewed, and that a 10 percent evaluation was assigned for exfoliation, exudation, or itching involving an exposed surface or extensive area.  The decision noted a higher rating was not warranted without evidence of constant exudation or itching, extensive lesions, or marked disfigurement.  As noted, while it is necessary to consider the complete medical history of the Veteran's condition to evaluate the level of disability and any changes in condition, the primary concern when rating a disability is the present level of disability.  The October 2001 rating decision assigned a 10 percent disability rating for pseudofolliculitis barbae based on the findings of the August 2001 VA examination report.  Even if the Veteran now contends that at that time, his scars were more severe than contemplated by the examination, his subjective reports and objective findings provided in the more current (at the time of the October 2001 rating decision) August 2001 examination do not support that.

To the extent the Veteran is arguing that his pseudofolliculitis at the time warranted separate ratings for disfigurement, tenderness and pain, and injury interfering with mastication, or a separate rating for scarring - regardless of the findings on the August 2001 VA examination - the Board notes that the rating schedule at the time of the October 2001 decision made clear that only one diagnostic code was to be selected for rating a skin disability based on the predominant disability, and that multiple separate diagnostic codes were not to be selected for each particular symptom.  See Note to 38 C.F.R. § 4.118 (2001) (stating that, "[u]nless otherwise provided, rate codes 7807 through 7819 as for eczema, dependent upon location, extent, and repugnant or otherwise disabling character of manifestations.").  Applying separate ratings as the Veteran contends, in this case, would constitute pyramiding and violate 38 C.F.R. § 4.14.  While the Veteran cited Esteban v. Brown, 6 Vet. App. 259 (1994), in support of his contention, the Board notes that case involved a Veteran who had facial injuries from a motor vehicle accident.  That case is not applicable to the rating of the Veteran's skin disability under 38 C.F.R. § 4.118, as it involved different disabilities and diagnostic codes.

The Board also acknowledges the Veteran's contention that it was clear and unmistakable error to change the diagnostic code under which his pseudofolliculitis barbae was evaluated.  See May 2011 Claim.  Specifically, he contended that he is owed "reassignment of correct [d]iagnostic code and all applicable back-pay" as his pseudofolliculitis barbae was originally evaluated under Diagnostic Code 7814 (tinea barbae), but in January 2009, was evaluated under Diagnostic Code 7813 (dermatophytosis).  See id.

The Board notes that when the rating criteria for skin disabilities were amended, Diagnostic Code 7814 was eliminated.  See 67 Fed. Reg. 49, 590 (July 31, 2002).  To reiterate, when an unlisted disease, injury, or residual condition is encountered, it requires rating by analogy.  38 C.F.R. § 4.27 (2001, 2009, 2016).  For the duration that the Veteran has been service-connected for his pseudofolliculitis barbae, it has been an unlisted condition and rated analogously, first to tinea barbae, and later to dermatophytosis.  The specific diagnostic code it was analogized to has not affected the rating assigned, as the Veteran has had a 10 percent disability rating since his service connection claim was granted.  Therefore, the specific diagnostic code used has not affected the Veteran's combined disability rating or monetary payments.

The Veteran has also cited to VAOPGCPREC 6-1002 and 38 U.S.C.A. § 1159 as support for a contention that his service connection is "protected," as it has been in effect for more than ten years.  See May 2011 Claim.

In this regard, 38 U.S.C.A. § 1159 holds that service connection for any disability granted under such title which has been in force for ten or more years shall not be severed on or after January 1, 1962 except upon a showing that the original grant of service connection was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.

Additionally, 38 U.S.C.A. § 110 and 38 C.F.R. § 3.951 (b) provides that a disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by VA will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  The 20-year period will be computed from the effective date of the evaluation to the effective date of reduction of evaluation.

In June 2011, both the Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit) considered the issue of whether severance of a particular diagnostic code was indeed severance of a service-connected disability.  See Murray v. Shinseki, 24 Vet. App. 420 (2011), see also Read v. Shinseki, 651 F. 3d 1296 (Fed. Cir. 2011).

In Murray, the Court held that a VA medical examination showing that the symptoms upon which a disability rating was based are no longer present cannot act to reduce that disability rating if it has been in effect for more than 20 years, and thus protected by regulation.  38 C.F.R. § 3.951 (b).  Additionally, the Court held that change of diagnostic codes under which Veteran's disability was rated was error where change effectively reduced to zero disability rating which had been in effect for more than 20 years, and thus protected by regulation.  Id.

However, days after the Murray decision, the Federal Circuit addressed a similar issue in Read.  In Read, the Veteran had been service-connected for residuals of a gunshot wound and a compensable rating had been assigned regarding a particular muscle group.  Over 10 years after the initial assignment of the rating, a VA examiner determined that, in fact, a different muscle group had been affected by the gunshot wound and not the muscle group to which the initial diagnostic code applied.  Notably, when the disability was initially granted service connection, no diagnosis of a particular muscle group had been identified.  Following the VA examiner's report, the diagnostic code was changed to reflect the affected muscle group.  The Veteran appealed and the Board denied the appeal finding that the diagnostic codes contained the same criteria and that because the disability still enjoyed the same rating, there had been no harm in changing the Diagnostic Code.  The Court affirmed the Board and the Veteran appealed to the Federal Circuit.

The Federal Circuit identified the issue on appeal as whether the service connection for a disability protected under 38 U.S.C.A. § 1159 is severed when VA assigns to an injury a different Diagnostic Code than originally noted.  In reaching its conclusion that the protected disability is not severed, the Federal Circuit considered the rationale behind 38 U.S.C.A. § 1159, as well as other relevant statutory definitions, and determined that 38 U.S.C.A. § 1159 only protects service connection of the disability, not the specific Diagnostic Code.  Upon review of the definition of service connection under 38 U.S.C.A. § 101 (16), the Federal Circuit determined that "to sever service connection is to conclude that a particular disability previously determined to have been incurred in the line of duty was incurred otherwise."  Id.  The Federal Circuit noted that § 1159 "does not protect the fact of a disability, and therefore, the change in the determination of the applicable Diagnostic Code likewise is unprotected."  Id.  Specifically regarding the facts in Read, the Federal Circuit agreed with the government's argument that because the same disability was involved in both the initial disability determination and the later specific identification of the particular muscle group that was affected, the change in the Diagnostic Code did not sever anything.  His disability was still service-connected even though the Diagnostic Code may have changed.  Id.

Moreover, the Federal Circuit found that the purpose of 38 U.S.C.A. § 1159 was to "protect Veterans with long-standing determinations of service connection from suddenly having the determination of service connection stripped."  Id.

The Federal Circuit noted that "there is nothing in the legislative history that manifests any concern about the situs of the disability or the Diagnostic Code associated with it, and expanding the protection of § 1159 to such situs determinations or Diagnostic Codes does nothing to advance Congress' intention." Id., citing VAOPGCPREC 50-91 (Mar. 29, 1991) (precedential opinion of the VA General Counsel) (noting that it would be "beyond the legislative purpose" to allow a Veteran to be service connected for two disabilities because of the protection of the statute where only one is shown by the medical evidence).  Further, the Federal Circuit noted that VA had not changed its determination that the Veteran's gunshot wound was incurred in connection with his military service, or that he was entitled to compensation for the disability he incurred as a result.  Thus, the Federal Circuit found that "to determine that the change of the situs of the disability - or the Diagnostic Code associated with it - was a severance of one service-connected disability and an establishment of another, where the cause of the disability and the resultant functional impairment are the same, would ill-serve the purpose of the statute."

The Federal Circuit also noted that the issue of reassignment of a diagnostic code was not a novel concept.  Referencing Gifford v. Brown, 6 Vet. App. 269 (1994), the Court was noted to have held that the correction of the situs of the injury was not a violation of § 1159 because the Veteran remained service-connected for the disability at issue.

Thus, based on the foregoing, the Federal Circuit held that service connection for a "disability" is not severed simply because the situs of a disability - or the diagnostic code associated with it - is corrected to more accurately determine the benefit to which a Veteran may be entitled for a service-connected disability.

Here, the Veteran's service connection was never severed, as reflected in the aforementioned decisions.  The Veteran's service connection for pseudofolliculitis barbae was never discontinued or withdrawn, but rather simply assigned a different diagnostic code that, again, did not affect his assigned disability ratings.  The change in diagnostic code, therefore, also did not affect the Veteran's combined disability rating or monetary payments.  For these reasons, reassignment of the "correct" diagnostic code is unnecessary, the Veteran is not owed any "back-pay," and there was no CUE.

Based on the foregoing, the Board finds the October 2001 rating decision did not contain CUE, nor was there CUE in the change of diagnostic codes used in evaluating the disability.  As such, the Veteran's appeal is denied.

Effective Date

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999). 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

I. Pseudofolliculitis Barbae

The Veteran filed a claim for service connection for pseudofolliculitis barbae in correspondence received March 3, 2000.  Service connection was granted effective March 3, 2000.

The critical question in this matter is when the Veteran first filed a claim seeking service connection for pseudofolliculitis barbae (as the effective date of an award of service connection for such disability cannot be earlier than the date of receipt of the claim - unless the claim was filed within one year following separation from service, in which case the award of service connection may be retroactive to the day following the date of separation from service).

A close review of the record shows the first communication from the Veteran to VA that can be interpreted as a claim for service connection for pseudofolliculitis barbae was received March 3, 2000.  It is not shown that he filed a formal or informal application for service connection for pseudofolliculitis barbae prior to March 3, 2000.

The Veteran appears to contend that based on the "Wide Open Claim Adjudication System," a claim for service connection for pseudofolliculitis barbae should have been inferred at the time of his discharge from service.  See Appellant's Brief to Court, pp. 24.

The Board notes the governing law and regulations are clear that for benefits to be paid or furnished by VA, a claim for such benefits must have been filed.  See 38 U.S.C.A. § 5101(a).  The effective date of an award of service connection is not based on the earliest medical evidence showing treatment for the disability, but on the date that the claim for service connection was received.  Lalonde, 12 Vet. App. at 38.  The Board is bound by the governing laws and regulations of the VA.  Therefore, the Board finds that there is no basis for an earlier award for the award of service connection for pseudofolliculitis barbae. 

In light of the foregoing, the Board finds that an effective date prior to March 3, 2000, for the award of service connection for pseudofolliculitis barbae is not warranted, and that the appeal in this matter must be denied.

II. Right Knee with Degenerative Arthritis

The Veteran submitted a statement received July 31, 2006, stating he was "[r]equesting a reopening of this claim."  An August 11, 2006 Report of Contact form stated that after calling the Veteran, the Veteran clarified he was requesting to reopen claims for depression and bilateral knee problems, which had been denied in January 2005.  Service connection for his right knee was later granted effective July 31, 2006.

The critical question is when the Veteran first filed a claim seeking reopening of service connection for a right knee disability.

Where new and material evidence other than service department records has been submitted to reopen a prior claim for service connection, the effective date will be either the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  §§ 3.159(a), (c); 3.400(q).  If there is a prior final VA denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).

A review of the record shows the Veteran filed his initial claim of service connection for a right knee disability October 2004.  An unappealed January 2005 rating decision denied the claim.

As new and material evidence was not received within a year following the unappealed January 2005 decision, that decision is final based on the evidence then of record and is not subject to revision in the absence of CUE in the decision.  38 U.S.C.A. §§ 5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  As new and material evidence was also not received within a year following the January 2005 decision, that decision likewise is final based on the evidence then of record, and is not subject to revision in the absence of CUE.  The Veteran has not alleged CUE in the prior decision, and there is no legal authority for the Board to otherwise set aside the finality of that decision.

The Veteran filed his claim to reopen the previously-denied claim on July 31, 2006.  It is not shown that he filed a formal or informal application to reopen his claim prior to July 31, 2006.  Therefore, the effective date cannot be earlier than this date.  §§ 3.159(a), (c); 3.400(q).

During his July 2016 hearing before a Decision Review Officer, the Veteran testified that he believed the correct effective date for his claim was sometime in 2001.  See July 2016 DRO Hearing Transcript, pp. 30.  The Veteran stated that when he filed his first claim for pseudofolliculitis barbae, there was evidence of a knee disability in his medical records.  He testified that VA had a duty to infer that as a claim for service connection for a right knee disability, and to develop the claim, and that "the law requires them even if the Veteran does not mention specifically a claim."  Id at 30-31.  He stated that if VA sees a potential claim in the record, there is an obligation under the VCAA to develop the claim.  Id.

The Board reiterates that, despite the Veteran's contentions to the contrary, the governing law and regulations are clear that for benefits to be paid or furnished by VA, a claim for such benefits must have been filed.  See 38 U.S.C.A. § 5101(a).  The VA is not obligated to develop a potential claim that has not been raised by the Veteran's filed claims, formal or informal. The Board has thoroughly and sympathetically reviewed all evidence of record but cannot find an intent to reopen the claim earlier than the currently assigned effective date.  The mere presence or notation of a disability in medical records is not a claim.  38 C.F.R. § 3.1(p).  The effective date of an award of service connection is not based on the earliest medical evidence showing treatment for the disability at issue, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde, 12 Vet. App. at 38.

The Board is bound by the governing laws and regulations of the VA.  Because the Veteran is not shown to have filed a claim to reopen his previously-denied claim prior to July 31, 2006, VA is precluded from granting an effective date for the award of service connection for a right knee disability prior to that date.  Therefore, the Board finds that there is no basis for an earlier award for the award of service connection for a right knee disability.

In light of the foregoing, the Board finds that an effective date prior to July 31, 2006, for the award of service connection for meniscus tear of the right knee with degenerative arthritis is not warranted, and that the appeal in this matter must be denied.

Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

I. Pseudofolliculitis Barbae

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

The Veteran's pseudofolliculitis barbae is rated under Diagnostic Code 7813-7806.  38 C.F.R. § 4.118, Diagnostic Code 7813-7806 (2016).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).

The Board notes that two amendments were made to the criteria for rating the skin, effective August 30, 2002, and October 23, 2008.  67 Fed. Reg. 49,596 (July 31, 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7833 (2002); 73 Fed. Reg. 54,708 (September 23, 2008); 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2016).  Generally, in a claim for an increased rating, the Board considers both the former and current schedular criteria where the rating criteria are amended during the course of an appeal.  However, the amendments to the rating criteria in 2002 occurred before the Veteran filed this increased rating claim.  It is further observed that the later regulatory changes apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As the Veteran filed his claim for benefits in March 2011, reference to the regulations in effect prior to September 23, 2008 is not necessary.

Diagnostic Code 7813 applies to all forms of dermatophytosis (ringworm), including of body, tinea corpis; of head, tinea capitis; of feet, tinea pedia; of beard area, tinea barbae; of nails, tinea unguium.  The rating criteria for Diagnostic Code 7813 specifically states to "[r]ate as disfigurement of the head, face, or neck, scars, or dermatitis, depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2016).  It specifically cites to Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805, and 7806.

Because the Veteran's pseudofolliculitis barbae affects his beard area, the relevant diagnostic codes are the ones that refer to the head, face, or neck, specifically Diagnostic Codes 7800, 7804, 7805, and 7806.

Diagnostic Code 7800 provides for ratings for disfigurement of the head, face, or neck.  A 10 percent rating is assigned for a scar with one characteristic of disfigurement (outlined below); a 30 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or two or three characteristics of disfigurement; a 50 percent rating is assigned for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or four or five characteristics of disfigurement; an 80 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or six or more characteristics of disfigurement.  38 C.F.R. § 4.118 (2016), Diagnostic Code 7800.

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118 are: (1) a scar five or more inches (13 or more centimeters (cm.)) in length; (2) a scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) the surface contour of the scar is elevated or depressed on palpation; (4) the scar is adherent to underlying tissue; (5) the skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Note (1) following Diagnostic Code 7800.

Additional notes to Diagnostic Code 7800 provide the following:

Note (4): Separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under the diagnostic code.

Note (5): The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.

Under Diagnostic Code 7804, one or two unstable or painful scars warrant a 10 percent evaluation, three or four such scars warrant a 20 percent evaluation and five or more such scars warrant a 30 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

Under Diagnostic Code 7805 any other scars, including linear scars, are to rated based on any disabling effect(s).  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).

Under Diagnostic Code 7806, a 10 percent rating is assigned for eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned for eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned for eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Diagnostic Code 7806 also allows for ratings under Codes 7800 through 7805 for disfigurement of the head, face, or neck or scars, depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).

On July 2010 VA examination, the Veteran noted his condition had become progressively worse.  He described the skin lesions as cosmetically disfiguring, pruritic, and painful.  He noted he applied topical benzoyl peroxide gel daily, with no side effects.  The examiner noted there was no history of benign or malignant neoplasms of the skin, systemic manifestations of skin disease, urticarial, primary cutaneous vasculitis, or erythema multiforme.  The Veteran reported he avoided shaving for a week at a time.  On physical examination, the examiner noted there were hyperpigmented macules more marked in the neck area, as well as a smattering on the cheeks, which covered approximately 2 percent of the total body surface area and 2 percent of the exposed body surface area.

On December 2014 VA examination, the Veteran reported he continued to use benzoyl peroxide lotion constantly or near constantly.  The examiner noted pseudofolliculitis barbae caused scarring or disfigurement of the head, face, or neck.  There were no benign or malignant neoplasms or systemic manifestations due to any skin disease.  The examiner noted the Veteran had no debilitating episodes in the past twelve months due to uriticaria, primary cutaneous vasculitis, erythemia mutiforme, or toxic epidermal necrolysis.  On physical examination, a few papules with slight pigmentation was noted in the beard area and mainly in the anterior neck.  The area affected was less than 5 percent of the total body area and 5 to 20 percent of the exposed area.  It did not affect the Veteran's ability to work.

On a contemporaneous scar examination, the examiner noted the Veteran had one painful scar, as the Veteran reported a burning sensation and itching on examination of the neck.  The examiner noted there were no unstable scars, with frequent loss of covering of skin over the scar, and there were no scars that were both painful and unstable.  There were also no scars due to burns.  The scar on the anterior neck was measured as 13 centimeters long and 2 centimeters wide.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue, but there was abnormal pigmentation or texture of the neck.  The approximate total area of the head, face, and neck with hypo- or hyperpigmentation was 26 centimeters squared.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The scar did not result in limitation of function, and it did not have any associated conditions or complications, such as muscle or nerve damage.  It did not affect the Veteran's ability to work.

In an October 2015 addendum opinion, the examiner noted that, rather than a scar, the Veteran had representative disfigurement caused by pseudofolliculitis barbae.

On review of the record, the Board finds that the disability picture presented by the Veteran's pseudofolliculitis barbae does not result in a disability rating higher than 10 percent for the entire appellate period.  As noted in the October 2015 addendum opinion, the record reveals that the Veteran did not have a scar, but rather he had disfigurement in the form of macules and hyperpigmentation from pseudofolliculitis barbae.  That is, the record contains a competent correction of this previous medical finding.  Therefore, his disability is most appropriately rated under Diagnostic Code 7806, for eczema.  The other diagnostic codes noted refer specifically to scars.

Pursuant to Diagnostic Code 7806, the Veteran meets the 10 percent rating for the entire appellate period due to an affected area of, at worst, less than five percent of the total body area and five to twenty percent of the exposed area.  There is no indication that at any time during the appellate period the pseudofolliculitis barbae affected 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or that systemic therapy or immunosuppressive drugs were required.  While the Veteran used a topical cream or gel, he did not use any systemic or immunosuppressive medications.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).  The Board can find no basis for a higher rating, including under different diagnostic codes, as again, the other diagnostic codes are not applicable.

In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the level of severity of the Veteran's pseudofolliculitis barbae.  The preponderance of the evidence does not show that a higher rating is warranted, nor that a staged rating is appropriate.

Accordingly, the Board finds that entitlement to an disability rating in excess of 10 percent for pseudofolliculitis barbae is not warranted.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

With regard to this rating, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II. Propriety of Reduction for Right Knee Disability

The Veteran's right knee disability, a meniscus tear and degenerative arthritis, was originally evaluated as 20 percent disabling under Diagnostic Code 5258-5260.  A February 2016 rating decision noted that a clear and unmistakable error was found in the evaluation assigned, and a decrease to a 10 percent evaluation was proposed.  An April 2016 rating decision implemented the reduction, and a 10 percent rating was assigned effective July 1, 2016.

By operation of law, a previous rating decision by the RO is binding and will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.104 (a), 3.105(a).

Evaluation of the propriety of the rating decision issued in September 2011 requires consideration of two separate standards, the standard relating to CUE and the standard governing reduction of benefits.  If CUE was not present in the 2011 decision, then there is no basis for the reduction.  If CUE was present in the 2011 rating decision, because the remedy used to correct such error was reduction, the proper procedures governing reduction must be observed.

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Diagnostic Code 5003.  38 C.F.R. § 4.71a.

Knee disabilities may also be rated under Diagnostic Code 5256 (for ankylosis), Diagnostic Code 5257 (for other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (for dislocated semilunar cartilage), Diagnostic Code 5259 (for symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (for limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  38 C.F.R. § 4.71a.

As there is no medical or lay evidence of right knee ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum during the pendency of the instant claim, Diagnostic Codes 5256, 5262, and 5263 are not for consideration in this matter.

Under Diagnostic Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability of a knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5259, a 10 percent rating is assigned for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, limitation of flexion is rated 0 percent when to 60 degrees; 10 percent when to 45 degree; 20 percent rating when to 30 degrees; and 30 percent when to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, extension limitation of 5 degrees is rated 0 percent; 10 degrees 10 percent; 15 degrees 20 percent; 20 degrees 30 percent; 30 degrees 40 percent; and 45 degrees 50 percent.  38 C.F.R. § 4.71a.

[Full range of knee motion is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.]

Separate ratings may be assigned for a knee disability under Diagnostic Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  Separate ratings may be assigned where a service-connected knee disability includes both a compensable limitation of flexion under Code 5260 and a compensable limitation of extension under Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

On September 2006 VA orthopedic consultation, the Veteran reported very little pain at the time, but noted it got worse at times.  No antalgic gait was noted, nor was there swelling or erythema.  The joint was not warm to the touch, and the knee was stable to varus and valgus stress, with no joint laxity.  Other tests were negative, although there was positive patella grind.  Range of motion was 0 to 120 degrees without difficulty.  No locking was noted, nor was there patellofemoral crepitus with flexion or extension.  Strength was normal.

On September 2007 VA examination, the Veteran complained of ongoing pain on a daily and nightly basis, which he rated as a 7 out of 10.  He denied any locking, stiffness, or giving way.  He stated he had been treated with a brace and cane, which he used full time, but had no injections or other treatment.  The examiner noted no flare-ups of joint disease; no episodes of dislocation or recurrent subluxation; and no constitutional symptoms, such as fevers, chills, weight loss, nausea, or vomiting.  He reported he was unable to do household chores, any type of kneeling, or going down stairs.  There had been no episodes of physician ordered bed rest in the past 12 month period.

On physical examination, there was a 1+ effusion.  Range of motion testing showed motion from 0 degrees to 115 degrees of flexion, both actively and passively, with pain in the terminal 10 degrees of flexion, so at 105 degrees.  The examiner noted the Veteran was stable to varus and valgus stress both in neutral position and at 30 degrees of flexion.  Anterior and posterior cruciate ligament testing showed less than 5 millimeters in motion on both the anterior and posterior planes with the knee flexed to 30 degrees.  The McMurray's test to evaluate for meniscus tear was negative.  There was no increase in pain or decrease in range of motion with repetitive range of motion testing.  The examiner noted it was conceivable that pain could further limit function, but could not be addressed in terms of additional limitation of motion, as it could not be determined with any degree of medical certainty.  X-rays showed mild degenerative changes of the medial and lateral compartment, but were otherwise unremarkable.  The assessment was mild right degenerative joint disease.

A notation in the Veteran's VA medical records regarding the September 2007 radiology findings stated there was degenerative change of the right knee with small joint effusion that was stable from a prior June 2006 study.

A July 2008 VA treatment note showed a report of inability to turn laterally, trouble going up the stairs, and difficulty walking without slowing or stopping.  Examination showed tenderness to palpation over the medial aspect, with full flexion and extension.

On August 2008 x-ray of the right knee, mild degenerative changes were seen, similar to the September 2007 findings.  No acute abnormalities were noted.  Magnetic resonance imaging (MRI) showed a tear of the posterior horn of the medial meniscus.

A September 2008 VA treatment note showed complaints of chronic right knee pain primarily at the medial and lateral aspect of the joint.  The Veteran complained of limited ability to perform activities of daily living due to pain, decreased range of motion, and stiffness.  He had no catching or locking symptoms, but he complained of buckling.  He used over-the-counter pain medication periodically, as well as a cane and a knee brace.  He reported his pain as 10 out of 10.

A November 2008 VA treatment note reported the Veteran complained of constant pain rated a 10 out of 10.  The Veteran stated he had learned to deal with the pain.  He reported taking prescription and over-the-counter pain medication, and using capsaicin cream.  He also used a cane and a hinged knee brace.  He complained of his knee feeling "unstable" with turning and twisting.  He denied locking of the knee, but complained of giving way.

Another November 2008 VA treatment note indicated the Veteran had a mild antalgic gait.  He utilized a cane and a hinged knee brace.  No swelling or palpable effusion was noted.  There was normal alignment, skin color, and temperature.  There was quad atrophy, but no ligamental laxity with valgus/varus stress.  Both active and passive range of motion was from 0 degrees to 120 degrees without difficulty.  Mild patellofemoral crepitus and grinding was noted with flexion and extension.  No locking of the knee was noted.  The Veteran verbalized positive anterior, medial, and lateral joint tenderness.  Other tests were negative and motor strength was normal.

A November 2009 VA treatment note indicated a report of knee pain that was "the same," with a pain level of 10 out of 10.  The Veteran reported his treatment of over-the-counter pain medication and cream was not providing adequate relief.  He continued to report using a hinged brace and a cane.  He denied locking but complained of occasional giving way.

On November 2010 VA examination, the Veteran reported pain located primarily in the anterior knee, which he rated as a 10 out of 10.  He stated using a knee brace helped minimally.  He reported he could walk for 15 minutes or 50 feet before the pain became too severe, and flare-ups where the pain significantly worsened, occurring daily and lasting for about 10 minutes.  He reported the pain was exacerbated by movement.  He stated physical therapy provided minimal relief of symptoms, and noted he took over-the-counter pain medication with minimal relief.  He reported his right knee disability affected his activities of daily living in that he had difficulty with walking, standing, and sitting.

On physical examination, the examiner noted the Veteran's knee had no effusion.  The Veteran was significantly guarded, making the examination difficult.  He was globally tender over the entire proximal femur and distal tibia on palpation, with the most significant tenderness over the patellar tendon.  Range of motion testing showed motion from 0 degrees to 120 degrees of flexion, with pain throughout the arc.  It did not change with repetitive testing.  The examiner noted it was conceivable that the pain could worsen and further limit function, particularly after repetitive use, but it was not feasible to express in terms of additional loss of motion, as it could not be determined with any degree of medical certainty.  Other testing was negative, although pain but no clicking or popping was noted on the McMurray's test.  X-ray findings showed mild medical joint space narrowing, but were otherwise unremarkable.  An MRI that the patient brought with him showed a degenerative tear of the posterior horn of the medial meniscus.  The impression was mild right knee medial compartment osteoarthritis.

In the February 2016 rating decision that proposed a reduction based on CUE in the September 2011 rating decision, the RO noted the September 2011 decision erred in that it assigned a 20 percent disability rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The RO noted there were no findings of dislocated semilunar cartilage with locking, pain, and effusion.

After review of the evidence, the Board concurs that there was no evidence of dislocated semilunar cartilage or locking; however, there was the September 2007 radiology finding of degenerative change of the right knee with small joint effusion.  As well, the September 2007 VA examination showed "1+ effusion."  While the September 2011 rating decision granting a 20 percent rating based on dislocated semilunar cartilage was very favorable to the Veteran, under the circumstances, the Board finds there was some basis for the award of a 20 percent rating.  The September 2011 rating decision does not rise to the level of CUE with regards to the assignment of a 20 percent rating for the service-connected right knee disability.  38 C.F.R. §§ 3.104 (a), 3.105(a).  Since the February 2016 rating decision citing CUE as the basis to reduce the rating is erroneous, the 20 percent rating is restored.  See 38 C.F.R. §§ 3.104 (a), 3.105(a), 4.71a, Diagnostic Code 5258-5260.

Because the Board did not find CUE in the September 2011 rating decision and restored the 20 percent disability rating, the proper procedures governing reduction need not be discussed.



ORDER

Service connection for PTSD is granted.

The appeal to establish CUE in an October 2001 rating decision that granted service connection for pseudofolliculitis barbae and assigned an initial 20 percent evaluation, effective March 3, 2000, is denied.

An effective date prior to March 3, 2000, for the grant of service connection for pseudofolliculitis barbae, is denied.

An effective date prior to July 31, 2006, for the grant of service connection for meniscus tear of the right knee with degenerative arthritis, is denied.

A disability rating in excess of 10 percent for pseudofolliculitis barbae is denied.

The reduction of the disability rating for the Veteran's meniscus tear of the right knee with degenerative arthritis was not proper.  Restoration of the 20 percent rating is granted.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

In the Court's October 2016 Memorandum Decision, the Court noted the Board relied on inadequate medical opinions when denying service connection for a left knee disability.  In light of this finding, a new examination should be provided on remand.  The Court also noted the Board failed to ensure compliance with a February 2014 remand directive, asking the AOJ to prepare a memorandum related to services Alpha Omega provided to the appellant and whether Alpha Omega provided rehabilitative services through its contractual relationship with VA.  See 38 C.F.R. § 3.310; see also Stegall v. West, 11 Vet. App. 268 (1998) (regarding legal necessity of compliance with previous Board directives).  Therefore, the AOJ should provide this development on remand.

With regards to the Veteran's claims for service connection for bilateral pes planus and bilateral hallux valgus with callosities and bunions, the Veteran was provided a VA examination in January 2012.  The examiner found that these conditions were not due to service; however, the Board notes this examination was inadequate, because it did not discuss the findings in the Veteran's service records of bilateral flat foot, bunions, and plantar callus.  As well, the Board notes that in the Veteran's March 2012 notice of disagreement, he appeared to contend these were congenital conditions that preexisted and were aggravated by service.  Accordingly, a new examination to secure an adequate medical opinion regarding these contentions is necessary.

The Veteran was most recently provided a VA examination for his service-connected right knee disability in December 2014.  The examination report noted there was pain on flexion during range of motion testing, but the report did not specify the degree at which pain began.  As well, the examination did not assess pain in both active and passive motion.  See 38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, the Board finds that the December 2014 right knee examination is inadequate because it is incomplete, and that a new examination should be provided on remand.  See 38 C.F.R. § 3.310.

The Board also finds that the Veteran's claim for TDIU is inextricably intertwined with the claim for a higher rating for his right knee disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Consideration of the claim for TDIU must be deferred pending the resolution (development and readjudication) of the right knee disability claim.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the issues on appeal; this specifically includes treatment records from the Memphis VA Medical Center from August 2016 to the present.

2. The AOJ should prepare a memorandum for the record that describes the program administered by Alpha Omega Veteran Services in which the Veteran participated from September 2004 until his discharge on January 27, 2005.

The memorandum must specifically address what services were provided under the August 2004 Memorandum of Agreement between the Memphis VAMC and Alpha Omega, and whether Alpha Omega furnished rehabilitative services through contractual arrangements with VA under either 38 U.S.C.A. § 1717 or § 3115.

The memorandum should also, to the extent practicable, describe the circumstances surrounding the Veteran's discharge from any program administered by Alpha Omega Veteran Services.

The Board notes that, as stated by the Court, a "question-and-answer form does not sufficiently explain the nature of the relationship between VA and Alpha Omega."

3. After completing directive (1), the AOJ should request an opinion with examination from an appropriate VA medical professional to determine the nature and likely etiology of the Veteran's left knee disability.  The Veteran's record, to include this remand, must be made available to the examiner for review.  Upon review of pertinent medical history, the examiner should provide a response to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a left knee disability related to service?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a left knee disability that is proximately due to his service-connected meniscus tear of the right knee with degenerative arthritis?  It is requested that the rationale for this opinion include some discussion of the Veteran's right knee symptomatology, including an antalgic gait.

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has left knee disability that has been aggravated by his service-connected meniscus tear of the right knee with degenerative arthritis?  It is requested that the rationale for this opinion include some discussion of the Veteran's right knee symptomatology, including an antalgic gait.

Detailed reasons for all opinions should be provided.

4. After completing directive (1), the AOJ should request an opinion with examination from an appropriate VA medical professional to determine the nature and likely etiology of the Veteran's bilateral pes planus and bilateral hallux valgus with callosities and bunions.  The Veteran's record, to include this remand, must be made available to the examiner for review.  Upon review of pertinent medical history, the examiner should provide a response to the following:

(a) Are the Veteran's bilateral pes planus and bilateral hallux valgus with callosities and bunions congenital or acquired disorders?

(b) If the Veteran's bilateral pes planus and/or bilateral hallux valgus with callosities and bunions are congenital, the examiner must provide an opinion as to whether it is (i) a condition that is capable of improvement or deterioration or (ii) a condition that is not capable of improvement or deterioration.  If the physician concludes that it is a condition that is capable of improvement or deterioration, then by operation of current law the condition is deemed a congenital disease.  If the physician concludes that it is a condition that is not capable of improvement or deterioration, then by operation of current law the condition is deemed a congenital defect.

(c) If the Veteran has bilateral pes planus and/or bilateral hallux valgus with callosities and bunions that is a congenital defect, did the Veteran have a superimposed disease or injury in service?

(d) If the Veteran has bilateral pes planus and/or bilateral hallux valgus with callosities and bunions that is a congenital disease, is it at least as likely as not (i.e., a 50% or greater probability) that the pre-existing disability was aggravated (i.e. underwent a permanent worsening of the underlying condition) in service?

(e) If the bilateral pes planus and/or bilateral hallux valgus with callosities and bunions is not either a congenital disease or defect, opine as to whether it is absolutely clear (obvious or manifest or undebatable) that the bilateral pes planus and/or bilateral hallux valgus with callosities and bunions existed prior to entrance to active duty in January 1976.  Consider and discuss as necessary the Veteran's December 1975 enlistment examination report that indicated the Veteran's bilateral lower extremities and feet were clinically evaluated as normal, and the Veteran's indicating "no" to the question of whether he ever had or currently had foot trouble.

(f) If it is absolutely clear that the bilateral pes planus and/or bilateral hallux valgus with callosities and bunions existed prior to service (and was not a congenital disease or defect), is it at least as likely as not that the condition underwent a chronic or permanent (as opposed to transient or temporary) increase in severity during service?

(g) If it is absolutely clear that the bilateral pes planus and/or bilateral hallux valgus with callosities and bunions existed prior to service and it is at least as likely as not that it underwent a chronic or permanent increase in severity in service, is it absolutely clear that the increase in severity in service was due to the natural progress of the condition?

(h) If it is not absolutely clear that bilateral pes planus and/or bilateral hallux valgus with callosities and bunions existed prior to service, is it at least as likely as not (50 percent or better probability) that it incurred in or is otherwise related to service?

The examiner must discuss each of the questions as they pertain to both right and left pes planus and right and left hallux valgus with callosities and bunions.  It is requested that the rationale for these opinions include some discussion of the September 1977 notation in the Veteran's service treatment records of pain in both feet, diagnosed as bilateral flat foot, bunions, and plantar callus.

Detailed reasons for all opinions should be provided.

5. After completing directive (1), the AOJ should arrange for a VA knee evaluation by a qualified medical professional to ascertain the current nature and severity of his service-connected meniscus tear of the right knee with degenerative arthritis.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's meniscus tear of the right knee with degenerative arthritis, noting their frequency and severity.  The examiner should also address whether there are flare-ups, and if so, discuss any additional functional loss during flare-ups.  

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for both the right knee and the paired left knee.  The examiner should identify whether there is pain during motion and, if so, at what degree pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Examination results should be clearly reported.

6. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

7. The AOJ should then review the record and readjudicate the claims, performing all additional development deemed necessary.  If any of the issues remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


